Name: Commission Regulation (EEC) No 3449/88 of 4 November 1988 determining the conditions for the submission of applications for export licences for the fourth quarter of 1988 for products in the beef and veal sector qualifying for import special treatment in a third country and derogating from Commission Regulation (EEC) No 2377/80
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 11 . 88 Official Journal of the European Communities No L 302/27 COMMISSION REGULATION (EEC) No 3449/88 of 4 November 1988 determining the conditions for the submission of applications for export licences for the fourth quarter of 1988 for products in the beef and veal sector qualifying for import special treatment in a third country and derogating from Commission Regulation (EEC) No 2377/80 Whereas, for the fourth quarter of 1988, as a result of administrative problems certain applications could not be submitted within the time-limits laid down ; whereas, in view of the actual export possibilities, a derogation should be introduced from the abovementioned provisions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2248/88 (2), Having regard to Council Regulation (EEC) No 2931 /79 of 20 December 1979 on the granting of assistance for the exportation of agricultural products which may benefit from a special import treatment in a third country (3), and in particular Article 1 (2) thereof, Whereas Articles 14 and 15 of Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector (4), as last amended by Regulation (EEC) No 3182/88 (*), lays down the detailed rules on applications for export licences for the products referred to in Article 1 of Commission Regulation (EEC) No 2973/79 (% as last amended by Regulation (EEC) No 3434/87 f) ; whereas in particular Article 15 (1 ) (c) thereof provides that applications for licences may be submitted during the first 10 days of each quarter only ; HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Article 15 ( 1 ) (c) of Regulation (EEC) No 2377/80, licence applications may be submitted in respect of the fourth quarter of 1988 from the date of entry into force of this Regulation until 7 November 1988 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 November 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6. 1968, p. 24. (2) OJ No L 198, 26. 7. 1988, p. 24. (3) OJ No L 334, 28. 12. 1979, p. 8 . (4) OJ No L 241 , 13 . 9. 1980, p. 5. 0 OJ No L 283, 18 . 10 . 1988, p. 13. ( «) OJ No L 336, 29 . 12. 1979, p. 44. 0 OJ No L 327, 18 . 11 . 1987, p. 7.